DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 2, 5, 10, 11, 35, 41, 42, 44-52 are pending. Claims 50-52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. Claims 1, 2, 5, 10, 11, 35, 41, 42, and 44-49 are under examination.
Priority
This application is claiming the benefit of prior-filed application No. 15/321,904 under 35 U.S.C. 120, 121, 365(c), or 386(c). Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Acknowledgment is made of applicant's claim for foreign priority based on applications PCT/EP2014/002723 and PCT/EP2014/001737. The certified copy has been filed in parent Application No. 15/321,904, filed on December 23, 2016.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

Response to Amendment
The declaration under 37 CFR 1.132 filed March 23, 2021 is insufficient to overcome the rejection of claims 1, 2, 5, 10, 11, 35, 41, 42 and 44-49 based upon 35 USC §103 and nonstatutory double patenting rejections as set forth in the last Office action because of the following. In the declaration, Dr. Lluel declares on pages 2-4, that an artisan of ordinary skill would not have expected intravesical administration of SEQ ID NO: 172 to result in anti-inflammatory effects in light of the lack of anti-inflammatory effects when SEQ ID NO: 172 is administered intravenously. The declaration is insufficient because the prior art teach that intravesical administration to treat interstitial cystitis overcomes the undesirable sides effects, such as the lack of bladder absorption, that are associated with systemic administrations (e.g., intravenous administration). In addition, the prior art teach intravesical pharmacotherapy is one of the mainstays in the treatment of IC that allows the administration of medication directly into bladder, achieves high drug concentration in the bladder. See e.g., page 528, left col. – §Intravesical therapy, 1st and 2nd paragraphs in Hsieh et al. (of record). Thus, with the knowledge regarding the benefits of intravesical administration in the treatment of IC and the knowledge of the anti-inflammatory properties that are known in the art with regard to SEQ ID NO: 172, the artisan of ordinary skill would have expected, rather than unexpected, that the intravesical 
Claim Rejections - 35 USC § 112
Response to Arguments
Applicants assert in the remarks filed March 23, 2021 the amendments to claims 47 and 48 render the rejection under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph moot. See page 9, 2nd paragraph in the remarks. Applicants’ arguments have been considered and are found persuasive. The rejection of claims 47 and 48 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph has been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The rejection is maintained but has been modified to address the new limitation set forth in claims 47 and 48.
Claims 1, 2, 5, 10, 11, 35, 41, 42, 44 and 46-49 are rejected under 35 U.S.C. 103 as being unpatentable over Deloche et al. (WO 2013/091896 A1; published 2013) in view of Hsieh et al. (“Treatment of interstitial cystitis in women”, Taiwanese Journal of Obstetrics and Gynecology, 2012, 526-532).
	Deloche et al. teach a method of treating interstitial cystitis1 comprising the use of a JNK inhibitor and a pharmaceutical composition comprising the JNK inhibitor thereof and a pharmaceutically acceptable carrier wherein the JNK inhibitor comprises the instantly claimed general formula of SEQ ID NO: 1 and wherein the JNK inhibitor comprises the sequence of instant SEQ ID NO: 172 (see e.g., p. 37, line 16; reference claims 1-17). Deloche et al. teach the 
Hsieh et al. teach intravesical pharmacotherapy is one of the mainstays in the treatment of interstitial cystitis (IC) because intravesical therapy allows the administration of medication directly into the bladder and achieves a high drug concentration in the bladder. Hsieh et al. also teach intravesical therapy provides a potential low incidence of systemic side effects and could eliminate the problem of low concentration of urinary excretion by oral medications and directly target the urothelium if the pathophysiology of IC is directly related to urothelial abnormalities. See page 528, left col. – §Intravesical therapy, 1st and 2nd paragraphs.
At the time of the effective filing date, it would have been obvious to the artisan of ordinary skill to intravesically administer the JNK inhibitor taught by Deloche et al. in treating a subject with interstitial cystitis to arrive at the presently claimed invention. The artisan of ordinary skill would have been motivated with a reasonable expectation of success because Deloche et al. expressly teach the JNK inhibitor is useful for treating interstitial cystitis and intravesical delivery allows administration of the JNK inhibitor into the bladder at a high concentration with a low incidence of systemic effects as suggested by Hsieh et al.
Regarding present claim 2, Deloche et al. teach JNK inhibitor consists of SEQ ID NO: 172 (see e.g., Fig. 4, ; at least one of the amino acids X3 and X5 are D-amino acids).
Regarding present claims 5 and 41, Deloche et al. teach JNK inhibitor consists of SEQ ID NO: 172 (see Table 1; Fig. 4; the inhibitor comprises SEQ ID NO: 8 and at least 80% sequence identity with SEQ ID NO:8). 

Regarding present claim 11, the JNK inhibitor consisting of SEQ ID NO: 172 has the sequence rKKRrQRRr (transporter sequence) is directly N-terminal of the sequence RPkRPaTLNLf (inhibitory (poly-)peptide sequence) (see e.g., Table 3; SEQ ID NO: 172).
Regarding present claims 35, 44 and 46, Deloche et al. teach prescription of treatment such as the decision on dosage is within the responsibility of general practitioners and other medical doctors, and typically takes account of the disorder to be treated, the condition of the individual patient, the site of delivery, the method of administration and other factors known to practitioners. See page 32-33, line 23- line 5. Although Deloche et al. do not expressly teach administering the inhibitor repeatedly, daily, every 2 or 3 days, weekly or in a single dose, the claims would have been obvious to the artisan of ordinary skill at the time of the effective filing date. The artisan would have been motivated to administer the appropriate dosage repeatedly, daily, every 2 or 3 days, weekly or in a single dose according to the condition of the patient, severity of the disorder, and other factors necessary to determine the appropriate dose for the most effective treatment of IC/PBS.
Regarding present claims 47 and 48, with regard to the limitations reducing visceral pain and urinary bladder inflammation and reducing bladder wall thickness, there must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. In the present instance, the intravesical administration of the JNK inhibitors of Deloche et al. in the treatment of interstitial cystitis would have been prima facie obvious to the artisan of ordinary skill and since the artisan would 
Therefore, at the time of the effective filing date, the presently claimed invention was prima facie obvious to the artisan of ordinary skill.
Response to Arguments:
Applicants assert the claimed invention is patentable over the Deloche et al. in view of Hsieh et al. because Deloche et al. in view of Hsieh et al. do not provide any teaching or suggestion that intravesical administration of an active agent such as SEQ ID NO: 172 might have superior unexpected effect compared to systemic administration, such as intravenous administration, of the same active agent. See the remarks filed March 23, 2021, pages 9-11.
First, Applicants argue that it is not obvious to administer SEQ ID NO: 172 for treating chronic cystitis in view of the teachings of Deloche et al. because Deloche et al. provide a vast amount of potential uses for JNK inhibitors, do not provide a finite number of predictable solutions, do not suggest select interstitial cystitis and there is no data associated with successful treatment of interstitial cystitis with the JNK inhibitor. See page 10, 1st paragraph in the remarks.
Applicants’ arguments has been fully considered but are not found persuasive because Deloche et al. taught inflammation as a symptoms of inflammatory diseases, including interstitial cystitis, and identified a finite, predictable solution (i.e., the use of JNK inhibitors including SEQ ID NO: 172 that have anti-inflammatory properties) to address the symptom of inflammation. Deloche et al. teach the peptidic JNK inhibitors including the peptide of SEQ ID NO: 172 has anti-inflammatory properties. Deloche et al. teach the peptidic JNK inhibitors including the peptide of SEQ ID NO: 172 are useful in the treatment of inflammatory diseases. Deloche et al. 
Applicants argue there is no reasonable expectation of success because Hsieh et al. provide no motivation for intravesical administration of SEQ ID NO: 172 for the treatment of interstitial cystitis. See the remarks page 10, 2nd paragraph. Applicants’ arguments have been fully considered but are not found persuasive. Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007), In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Hsieh et al. provide motivation to administer SEQ ID NO: 172 taught by Deloche et al. to treat interstitial cystitis taught by Deloche et al. intraveiscally because as expressly taught by Hsieh et al. intravesical pharmacotherapy is one of the mainstays in the treatment of IC that allows the 
Applicants argue the present claimed invention is patentable because there is evidence of unexpected results. Applicants alleged that is unexpected that when SEQ ID NO: 172 was administered intravesically, both anti-nociceptive and anti-inflammatory properties were observed. Applicants assert that it was unexpected that the anti-inflammatory properties in the bladder were observed when SEQ ID NO: 172 was administered intravesically but not when administered intravenously. Therefore, Applicants conclude that give the lack of anti-inflammatory effect when intravenously administered, the artisan of ordinary skill could not have reasonably expected that intravesical administration would result in anti-nociceptive and anti-inflammatory properties. See the remarks, page 10, 3rd paragraph through page 12, 3rd paragraph. Applicants’ arguments have been fully considered but are not found persuasive because expected beneficial results are evidence of obviousness of a claimed invention. MPEP 716.02. Hsieh et al. intravesical pharmacotherapy is one of the mainstays in the treatment of IC that allows the administration of medication directly into bladder, achieves high drug concentration in the bladder, and provides a potential low incidence of system side effects due to the relatively poor absorption from the bladder. Given the knowledge in the art, the anti-inflammatory results applicants assert were unexpected would have been expected to the artisan of ordinary skill in the pharmacotherapeutic arts. The artisan would have expected that the intravesical administration of the JNK inhibitors including SEQ ID NO: 172 taught by Deloche et al. would apply its anti-inflammatory effect to the bladder tissue in a beneficial manner when compared to other systemic routes of administration (e.g., intravenous) because the inhibitors are directly 
Therefore, for the reasons stated above, the rejection of claims  1, 2, 5, 10, 11, 35, 41, 42, 44 and 46-49 are rejected under 35 U.S.C. 103 as being unpatentable over Deloche et al. (WO 2013/091896 A1; published 2013) in view of Hsieh et al. (“Treatment of interstitial cystitis in women”, Taiwanese Journal of Obstetrics and Gynecology, 2012, 526-532) is maintained.

The rejection is maintained.
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Deloche et al. (WO 2013/091896 A1; published 2013) in view of Hsieh et al. (“Treatment of interstitial cystitis in women”, Taiwanese Journal of Obstetrics and Gynecology, 2012, 526-532) as applied to claim 1 above, and further in view of Lazzeri et al. (“Intravesical infusion of resiniferatoxin by a temporary in situ drug delivery system to treat interstitial cystitis: a pilot study. Eur Urol., 2004, pp. 98-102).
The teachings of Deloche et al. and Hsieh et al. are discussed above. Deloche et al. and Hsieh et al. do not teach delivery of drugs to treat cystitis by intravesical infusion as claimed. Lazzeri et al. describes a method of treating interstitial cystitis comprising administering a therapeutic via intravesical infusion to provide prolonged infusion of said therapeutic (see the abstract). Lazzeri et al. teach that prolonged infusion of a drug in situ is a feasible, easy, safe and fast procedure that can be applied to bladder disease (see page 100, left col. -1st paragraph).
At the time of the effective filing date, the manner of delivery drugs directly to the bladder to treat interstitial cystitis was made part of the ordinary capabilities of the one skilled in 
Therefore, at the time of the effective filing date, the presently claimed invention was prima facie obvious to the artisan of ordinary skill.
Response to Arguments
Applicants assert the claim 45 is patentable over the Deloche et al. in view of Hsieh et al. as applied to claim 1 and in further view of Lazzeri et al. for the same reasons Deloche et al. in view of Hsieh et al. do not provide any teaching or suggestion that intravesical administration of an active agent such as SEQ ID NO: 172 might have superior unexpected effect compared to systemic administration, such as intravenous administration, of the same active agent as addressed in the remarks filed March 23, 2021, pages 9-11 which are not remedied by the teachings of Lazzeri et al. See page 12, 1st paragraph in the remarks. 
Applicants’ arguments have been fully considered but are not found persuasive for the reasons stated above. The Examiner contends that those issues were adequately addressed in the above sections, which are incorporated in their entireties herein by reference. Therefore, the rejection of claim 45 under 35 U.S.C. 103 as being unpatentable over Deloche et al. in view of Hsieh et al. as applied to claim 1 above, and further in view of Lazzeri et al. is maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1, 2, 5, 10, 11, 41, 42, and 47-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,596,223 B2 in view of Hsieh et al. (“Treatment of interstitial cystitis in women”, Taiwanese Journal of Obstetrics and Gynecology, 2012, 526-532).
Regarding present claims 1, 2, 5, 10, 11, 41-43, and 47-49, claims 1-5 of U.S. Patent No. 10,596,223 B2 teach a method of treating interstitial cystitis in a subject comprising administering to the subject a fusion peptide comprising a c-Jun amino terminal kinase (JNK) inhibitor peptide and a transporter peptide, wherein the fusion peptide comprises the amino acid sequence of rKKRrQRRrRPkRPaTLNLf (SEQ ID NO: 172), wherein an amino acid residue given in capital letters indicates an L-amino acid and an amino acid residue given in small letters indicates a D amino acid residue.
Claims 1-5 of U.S. Patent No. 10,596,223 B2 do not expressly teach the inhibitors may be administered intravesically as claimed.
Hsieh et al. teach intravesical pharmacotherapy is one of the mainstays in the treatment of interstitial cystitis (IC) because intravesical therapy allows the administration of medication directly into the bladder and achieves a high drug concentration in the bladder. Hsieh et al. also teach intravesical therapy provides a potential low incidence of systemic side effects and could eliminate the problem of low concentration of urinary excretion by oral medications and directly target the urothelium if the pathophysiology of IC is directly related to urothelial abnormalities. See page 528, left col. – §Intravesical therapy, 1st and 2nd paragraphs.
.
Claims 35, 44 and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,596,223 B2 in view of Hsieh et al. (“Treatment of interstitial cystitis in women”, Taiwanese Journal of Obstetrics and Gynecology, 2012, 526-532) and Deloche et al. (WO 2013/091896 A1; published 2013).
Regarding present claims 35, 44 and 46, claims 1-5 of U.S. Patent No. 10,596,223 B2 teach a method of treating interstitial cystitis in a subject comprising administering to the subject a fusion peptide comprising a c-Jun amino terminal kinase (JNK) inhibitor peptide and a transporter peptide, wherein the fusion peptide comprises the amino acid sequence of rKKRrQRRrRPkRPaTLNLf (SEQ ID NO: 172), wherein an amino acid residue given in capital letters indicates an L-amino acid and an amino acid residue given in small letters indicates a D amino acid residue.
Claims 1-5 of U.S. Patent No. 10,596,223 B2 do not expressly teach the inhibitors may be administered intravesically as claimed and do not teach the administration is repeated, applied daily, every 2 or 3 days or weekly or as a single dose as claimed.
Hsieh et al. teach intravesical pharmacotherapy is one of the mainstays in the treatment of interstitial cystitis (IC) because intravesical therapy allows the administration of medication st and 2nd paragraphs.
The teachings of Deloche et al. are directed to administering JNK inhibitors for the treatment of disorders including interstitial cystitis. Deloche et al. teach prescription of treatment such as the decision on dosage is within the responsibility of general practitioners and other medical doctors, and typically takes account of the disorder to be treated, the condition of the individual patient, the site of delivery, the method of administration and other factors known to practitioners. See page 32-33, line 23- line 5.
At the time of the effective filing date, it would have been obvious to the artisan of ordinary skill to intravesically administer the JNK inhibitor taught by U.S. Patent No. 10,596,223 B2 in treating a subject with interstitial cystitis to arrive at the presently claimed invention. The artisan of ordinary skill would have been motivated with a reasonable expectation of success because U.S. Patent No. 10,596,223 B2 teach administering the JNK inhibitor to treat interstitial cystitis and intravesical delivery allows administration of the JNK inhibitor into the bladder at a high concentration with a low incidence of systemic effects as suggested by Hsieh et al.
The claims would have been obvious to the artisan of ordinary skill at the time of the effective filing date. The artisan would have been motivated to administer the appropriate dosage repeatedly, daily, every 2 or 3 days, weekly or in a single dose according to the condition of the patient, severity of the disorder, and other factors necessary to determine the appropriate dose for the most effective treatment of IC/PBS.
Claims 1, 2, 5, 10, 11, 41, 42, 45 and 47-49 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,596,223 B2 in view of Lazzeri et al. (“Intravesical infusion of resiniferatoxin by a temporary in situ drug delivery system to treat interstitial cystitis: a pilot study. Eur Urol., 2004, pp. 98-102).
Regarding present claims 1, 2, 5, 10, 11, 41-43, 45 and 47-49, claims 1-5 of U.S. Patent No. 10,596,223 B2 teach a method of treating interstitial cystitis in a subject comprising administering to the subject a fusion peptide comprising a c-Jun amino terminal kinase (JNK) inhibitor peptide and a transporter peptide, wherein the fusion peptide comprises the amino acid sequence of rKKRrQRRrRPkRPaTLNLf (SEQ ID NO: 172), wherein an amino acid residue given in capital letters indicates an L-amino acid and an amino acid residue given in small letters indicates a D amino acid residue.
Claims 1-5 of U.S. Patent No. 10,596,223 B2 do not expressly teach the inhibitors may be administered intravesically infusion.
Lazzeri et al. describes a method of treating interstitial cystitis comprising administering a therapeutic via intravesical infusion to provide prolonged infusion of said therapeutic (see the abstract). Lazzeri et al. teach that prolonged infusion of a drug in situ is a feasible, easy, safe and fast procedure that can be applied to bladder disease (see page 100, left col. -1st paragraph).
At the time of the effective filing date, the manner of delivery drugs directly to the bladder to treat interstitial cystitis was made part of the ordinary capabilities of the one skilled in the art based upon the teachings of Lazzeri et al. Thus, it would have been recognized by the skilled artisan that applying the known technique of intravesical infusion to the method of delivering the JNK inhibitor of U.S. Patent No. 10,596,223 B2 to treat interstitial cystitis would .

Claims 1, 2, 5, 10, 11, 41, 42 and 47-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of copending Application No. 16/751,439 in view of Hsieh et al. (“Treatment of interstitial cystitis in women”, Taiwanese Journal of Obstetrics and Gynecology, 2012, 526-532). 
Claim 19 of copending Application No. 16/751,439 teach a method of treatment of the human or animal body comprising administering to a subject a JNK inhibitor, selected from the group consisting of: a) a JNK inhibitor, which comprises an inhibitory (poly-)peptide sequence according to the following general formula: X1-X2-X3-R-X4-X5-X6-L-X7-L-X8 (SEQ ID NO: 1), wherein X1 is an amino acid selected from amino acids R, P, Q and r, wherein X2 is an amino acid selected from amino acids R, P, G and r, wherein X3 is an amino acid selected from amino acids K, R, k and r, wherein X4 is an amino acid selected from amino acids P and K, wherein X5 is an amino acid selected from amino acids T, a, s, q, k or is absent, wherein X6 is an amino acid selected from amino acids T, D and A, wherein X7 is an amino acid selected from amino acids N, n, r and K; and wherein X8 is an amino acid selected from F, f and w, and wherein an amino acid residue given in capital letters indicates an L- amino acid, while an amino acid residue given in small letters indicates a D amino acid residue, with the proviso that at least one of the amino acids selected from the group consisting of X1, X2, X3, X5, X7 and X8 is/are a D-amino acid(s), and b) a JNK inhibitor which comprises an inhibitory (poly-)peptide sequence sharing at least at least 80% sequence identity with SEQ ID NO: 1 as defined in a), with the proviso that with respect to SEQ ID NO: 1 such inhibitory (poly- )peptide sequence sharing 
Claim 19 of copending Application No. 16/751,439of copending Application No. 16/751,439 do not teach the JNK inhibitor is administered intravesically as claimed.
Hsieh et al. teach intravesical pharmacotherapy is one of the mainstays in the treatment of interstitial cystitis (IC) because intravesical therapy allows the administration of medication directly into the bladder and achieves a high drug concentration in the bladder. Hsieh et al. also teach intravesical therapy provides a potential low incidence of systemic side effects and could eliminate the problem of low concentration of urinary excretion by oral medications and directly target the urothelium if the pathophysiology of IC is directly related to urothelial abnormalities. See page 528, left col. – §Intravesical therapy, 1st and 2nd paragraphs.
At the time of the effective filing date, it would have been obvious to the artisan of ordinary skill to intravesically administer the JNK inhibitor taught by claim 19 of copending Application No. 16/751,439 in treating a subject with interstitial cystitis to arrive at the presently claimed invention. The artisan of ordinary skill would have been motivated with a reasonable expectation of success because claim 19 of copending Application No. 16/751,439 teach administering the JNK inhibitor to treat interstitial cystitis and intravesical delivery allows administration of the JNK inhibitor into the bladder at a high concentration with a low incidence of systemic effects as suggested by Hsieh et al.
This is a provisional nonstatutory double patenting rejection.
Claims 1, 2, 5, 10, 11, 41, 42, 45 and 47-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 and 66 of copending Application No. 16/751,439 in view of Lazzeri et al. (“Intravesical infusion of resiniferatoxin by a temporary in situ drug delivery system to treat interstitial cystitis: a pilot study. Eur Urol., 2004, pp. 98-102).
Claim 19 of copending Application No. 16/751,439 teach a method of treatment of the human or animal body comprising administering to a subject a JNK inhibitor, selected from the group consisting of: a) a JNK inhibitor, which comprises an inhibitory (poly-)peptide sequence according to the following general formula: X1-X2-X3-R-X4-X5-X6-L-X7-L-X8 (SEQ ID NO: 1), wherein X1 is an amino acid selected from amino acids R, P, Q and r, wherein X2 is an amino acid selected from amino acids R, P, G and r, wherein X3 is an amino acid selected from amino acids K, R, k and r, wherein X4 is an amino acid selected from amino acids P and K, wherein X5 is an amino acid selected from amino acids T, a, s, q, k or is absent, wherein X6 is an amino acid selected from amino acids T, D and A, wherein X7 is an amino acid selected from amino acids N, n, r and K; and wherein X8 is an amino acid selected from F, f and w, and wherein an amino acid residue given in capital letters indicates an L- amino acid, while an amino acid residue given in small letters indicates a D amino acid residue, with the proviso that at least one of the amino acids selected from the group consisting of X1, X2, X3, X5, X7 and X8 is/are a D-amino acid(s), and b) a JNK inhibitor which comprises an inhibitory (poly-)peptide sequence sharing at least at least 80% sequence identity with SEQ ID NO: 1 as defined in a), with the proviso that with respect to SEQ ID NO: 1 such inhibitory (poly- )peptide sequence sharing sequence identity with SEQ ID NO: 1 maintains the L-arginine (R) residue of SEQ ID NO: 1 at position 4 and the two L-leucine (L) residues of SEQ ID NO: 1 at positions 8 and 10 and that at 
Claim 19 of copending Application No. 16/751,439of copending Application No. 16/751,439 do not teach the JNK inhibitor is administered by intravesical infusion as claimed.
Lazzeri et al. describes a method of treating interstitial cystitis comprising administering a therapeutic via intravesical infusion to provide prolonged infusion of said therapeutic (see the abstract). Lazzeri et al. teach that prolonged infusion of a drug in situ is a feasible, easy, safe and fast procedure that can be applied to bladder disease (see page 100, left col. -1st paragraph).
At the time of the effective filing date, the manner of delivery drugs directly to the bladder to treat interstitial cystitis was made part of the ordinary capabilities of the one skilled in the art based upon the teachings of Lazzeri et al. Thus, it would have been recognized by the skilled artisan that applying the known technique of intravesical infusion to the method of delivering the JNK inhibitor of copending Application No. 16/751,439 to treat interstitial cystitis would have predictable results, namely, direct and prolonged delivery of the JNK inhibitor to the site in need of treatment, that is the bladder.
This is a provisional nonstatutory double patenting rejection.

Claims 35, 44 and 46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of copending Application No. 16/751,439 in view of Lazzeri et al. (“Intravesical infusion of resiniferatoxin by a temporary in situ drug delivery system to treat interstitial cystitis: a pilot study. Eur Urol., 2004, pp. 98-102) and Deloche et al. (WO 2013/091896 A1; published 2013).

Claim 19 of copending Application No. 16/751,439 of copending Application No. 16/751,439 do not teach the JNK inhibitor is administered by intravesical infusion as claimed 
Lazzeri et al. describes a method of treating interstitial cystitis comprising administering a therapeutic via intravesical infusion to provide prolonged infusion of said therapeutic (see the abstract). Lazzeri et al. teach that prolonged infusion of a drug in situ is a feasible, easy, safe and fast procedure that can be applied to bladder disease (see page 100, left col. -1st paragraph).
The teachings of Deloche et al. are directed to administering JNK inhibitors for the treatment of disorders including interstitial cystitis. Deloche et al. teach prescription of treatment such as the decision on dosage is within the responsibility of general practitioners and other medical doctors, and typically takes account of the disorder to be treated, the condition of the individual patient, the site of delivery, the method of administration and other factors known to practitioners. See page 32-33, line 23- line 5.
At the time of the effective filing date, the manner of delivery drugs directly to the bladder to treat interstitial cystitis was made part of the ordinary capabilities of the one skilled in the art based upon the teachings of Lazzeri et al. Thus, it would have been recognized by the skilled artisan that applying the known technique of intravesical infusion to the method of delivering the JNK inhibitor of copending Application No. 16/751,439 to treat interstitial cystitis would have predictable results, namely, direct and prolonged delivery of the JNK inhibitor to the site in need of treatment, that is the bladder.
The claims would have been obvious to the artisan of ordinary skill at the time of the effective filing date. The artisan would have been motivated to administer the appropriate dosage repeatedly, daily, every 2 or 3 days, weekly or in a single dose according to the condition of the .
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicants assert the claims 1, 2, 5, 10, 11, 35, 41, 42 and 44-49 are not prima facie obvious over the combinations of the ‘223 patent, ‘439 application, Deloche et al., Hsieh et al. and Lazzeri et al. because  i Deloche et al. in view of Hsieh et al. do not provide any teaching or suggestion that intravesical administration of an active agent such as SEQ ID NO: 172 might have superior unexpected effect compared to systemic administration, such as intravenous administration, of the same active agent as addressed in the remarks filed March 23, 2021, pages 9-11 which are not remedied by the teachings of Lazzeri et al. See page 14, 3rd paragraph in the remarks. 
Applicants’ arguments have been fully considered but are not found persuasive because the beneficial results of administering the JNK inhibitors of ‘223 patent and ‘439 application intravesically to treat interstitial cystitis would have been expected because Hsieh et al. teach intravesical pharmacotherapy is one of the mainstays in the treatment of interstitial cystitis (IC) because intravesical therapy allows the administration of medication directly into the bladder, achieves a high drug concentration in the bladder, provides a potential low incidence of systemic side effects and could eliminate the problem of low concentration of urinary excretion by oral medications and directly targets the urothelium if the pathophysiology of IC is directly related to urothelial abnormalities. "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." MPEP 716.02(c). The non-statutory double patenting rejections over copending Application No. 16/751,439 and 
Conclusion
No claim is allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367.  The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Interstitial Cystitis and Painful Bladder Syndrome are known in the art as the same disorder as evidenced by the National Institute of Diabetes and Digestive and Kidney Diseases (NIDDK), “Interstitial Cystitis (Painful Bladder Syndrome)”, https://www.niddk.nih.gov/health-information/urologic-diseases/interstitial-cystitis-painful-bladder-syndrome